
	
		II
		Calendar No. 118
		112th CONGRESS
		1st Session
		S. 1313
		[Report No. 112–41]
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Whitehouse (for
			 himself, Mr. Vitter,
			 Mr. Lieberman, Mr. Cardin, Mr. Brown of
			 Massachusetts, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 28, 2011
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  reauthorize the National Estuary Program, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Clean Estuaries Act of
			 2011.
		2.National estuary
			 program amendments
			(a)Purposes of
			 Conference
				(1)Development of
			 comprehensive conservation and management plansSection 320(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330(b)) is amended by
			 striking paragraph (4) and inserting the following:
					
						(4)develop and submit
				to the Administrator a comprehensive conservation and management plan
				that—
							(A)identifies the
				estuary and the associated upstream waters of the estuary to be addressed by
				the plan, with consideration given to hydrological boundaries;
							(B)recommends
				priority protection, conservation, and corrective actions and compliance
				schedules that address point and nonpoint sources of pollution—
								(i)to restore and
				maintain the chemical, physical, and biological integrity of the estuary,
				including—
									(I)restoration and
				maintenance of water quality, including wetlands and natural hydrological
				flows;
									(II)a resilient and
				diverse indigenous population of shellfish, fish, and wildlife; and
									(III)recreational
				activities in the estuary; and
									(ii)to ensure that
				the designated uses of the estuary are protected;
								(C)(i)identifies healthy and
				impaired watershed components, including significant adverse impacts to the
				estuary outside the area addressed by the plan that could affect the water
				quality and ecological integrity of the estuary, and the sources of those
				adverse impacts, by carrying out integrated assessments that include
				assessments of—
									(I)aquatic habitat
				and biological integrity;
									(II)water quality;
				and
									(III)natural
				hydrologicalal flows; and
									(ii)provides the
				applicable Federal or State authority with information on any identified
				adverse impacts and the sources of those adverse impacts;
								(D)considers current
				and future sustainable commercial activities in the estuary;
							(E)addresses the
				impacts of the changing climate on the estuary, including—
								(i)the identification
				and assessment of vulnerabilities in the estuary;
								(ii)the development
				and implementation of adaptation strategies; and
								(iii)the potential
				impacts of changes in sea level on estuarine water quality, estuarine habitat,
				and infrastructure located in the estuary;
								(F)increases public
				education and awareness with respect to—
								(i)the ecological
				health of the estuary;
								(ii)the water quality
				conditions of the estuary; and
								(iii)ocean,
				estuarine, land, and atmospheric connections and interactions;
								(G)includes
				performance measures and goals to track implementation of the plan; and
							(H)includes a
				coordinated monitoring strategy for Federal, State, and local governments and
				other
				entities.
							.
				(2)Monitoring and
			 making results availableSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended by striking paragraph (6)
			 and inserting the following:
					
						(6)monitor (and make
				results available to the public regarding)—
							(A)water quality
				conditions in the estuary and the associated upstream waters of the estuary
				identified under paragraph (4)(A);
							(B)watershed and
				habitat conditions that relate to the ecological health and water quality
				conditions of the estuary; and
							(C)the effectiveness
				of actions taken pursuant to the comprehensive conservation and management plan
				developed for the estuary under this
				subsection;
							.
				(3)Information and
			 educational activitiesSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended—
					(A)by redesignating
			 paragraph (7) as paragraph (8); and
					(B)by inserting after
			 paragraph (6) the following:
						
							(7)provide
				information and educational activities on the ecological health and water
				quality conditions of the estuary;
				and
							.
					(4)Conforming
			 amendmentThe sentence following section 320(b)(8) of the Federal
			 Water Pollution Control Act (as so redesignated) (33 U.S.C. 1330(b)(8)) is
			 amended by striking paragraph (7) and inserting paragraph
			 (8).
				(b)Members of
			 Conference; Collaborative Processes
				(1)Members of
			 conferenceSection 320(c)(5) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(c)(5)) is amended by inserting
			 not-for-profit organizations, after
			 institutions,.
				(2)Collaborative
			 processesSection 320(d) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1330(d)) is amended—
					(A)by striking
			 (d) and all that follows through In developing
			 and inserting the following:
						
							(d)Use of Existing
				Data and Collaborative Processes
								(1)Use of existing
				dataIn developing
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)Use of
				collaborative processesIn updating a plan under subsection
				(f)(4) or developing a new plan under subsection (b), a management conference
				shall make use of collaborative processes—
								(A)to ensure
				equitable inclusion of affected interests;
								(B)to engage with
				members of the management conference, including through—
									(i)the use of
				consensus-based decision rules; and
									(ii)assistance from
				impartial facilitators, as appropriate;
									(C)to ensure relevant
				information, including scientific, technical, and cultural information, is
				accessible to members;
								(D)to promote
				accountability and transparency by ensuring members are informed in a timely
				manner of—
									(i)the purposes and
				objectives of the management conference; and
									(ii)the results of an
				evaluation conducted under subsection (f)(6);
									(E)to identify the
				roles and responsibilities of members—
									(i)in the management
				conference proceedings; and
									(ii)in the
				implementation of the plan; and
									(F)to seek resolution
				of conflicts or disputes as
				necessary.
								.
					(c)Administration
			 of PlansSection 320 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1330) is amended by striking subsection (f) and inserting the
			 following:
				
					(f)Administration
				of Plans
						(1)ApprovalNot
				later than 120 days after the date on which a management conference submits to
				the Administrator a comprehensive conservation and management plan under this
				section, and after providing for public review and comment, the Administrator
				shall approve the plan, if—
							(A)the Administrator
				determines that the plan meets the requirements of this section; and
							(B)each affected
				Governor concurs.
							(2)Completeness
							(A)In
				generalIf the Administrator determines that a plan is incomplete
				under paragraph (1) or (7), the Administrator shall—
								(i)provide the
				management conference with written notification of the basis of that finding;
				and
								(ii)allow the
				management conference to resubmit a revised plan that addresses, to the maximum
				extent practicable, the comments contained in the written notification of the
				Administrator described in clause (i).
								(B)ResubmissionIf
				the Administrator determines that a revised plan submitted under subparagraph
				(A)(ii) remains incomplete under paragraph (1) or (7), the Administrator shall
				allow the management conference to resubmit a revised plan in accordance with
				subparagraph (A).
							(C)Scope of
				reviewIn determining whether to approve a comprehensive
				conservation and management plan under paragraph (1) or (7), the
				Administrator—
								(i)shall limit the
				scope of review to a determination of whether the plan meets the minimum
				requirements of this section; and
								(ii)may not impose,
				as a condition of approval, any additional requirements.
								(3)Failure of the
				Administrator to respondIf, by the date that is 120 days after
				the date on which a plan is submitted or resubmitted under paragraph (1), (2),
				or (7) the Administrator fails to respond to the submission or resubmission in
				writing, the plan shall be considered approved.
						(4)Failure to
				submit a planIf, by the date that is 3 years after the date on
				which a management conference is convened, that management conference fails to
				submit a comprehensive conservation and management plan or to secure approval
				for the comprehensive conservation and management plan under this subsection,
				the Administrator shall terminate the management conference convened under this
				section.
						(5)Implementation
							(A)In
				generalOn the approval of a comprehensive conservation and
				management plan under this section, the plan shall be implemented.
							(B)Use of
				authorized amountsAmounts authorized to be appropriated under
				titles II and VI and section 319 may be used in accordance with the applicable
				requirements of this Act to assist States with the implementation of a plan
				approved under paragraph (1).
							(6)Evaluation
							(A)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator shall carry out
				an evaluation of the implementation of each comprehensive conservation and
				management plan developed under this section to determine the degree to which
				the goals of the plan have been met.
							(B)Review and
				comment by management conferenceIn completing an evaluation
				under subparagraph (A), the Administrator shall submit the results of the
				evaluation to the appropriate management conference for review and
				comment.
							(C)Report
								(i)In
				generalIn completing an evaluation under subparagraph (A), and
				after providing an opportunity for a management conference to submit comments
				under subparagraph (B), the Administrator shall issue a report on the results
				of the evaluation, including the findings and recommendations of the
				Administrator and any comments received from the management conference.
								(ii)Availability to
				publicThe Administrator shall make a report issued under this
				subparagraph available to the public, including through publication in the
				Federal Register and on the Internet.
								(D)Special rule for
				new plansNotwithstanding subparagraph (A), if a management
				conference submits a new comprehensive conservation and management plan to the
				Administrator after the date of enactment of this paragraph, the Administrator
				shall complete the evaluation of the implementation of the plan required by
				subparagraph (A) not later than 5 years after the date of such submission and
				every 5 years thereafter.
							(7)Updates
							(A)RequirementNot
				later than 18 months after the date on which the Administrator makes an
				evaluation of the implementation of a comprehensive conservation and management
				plan available to the public under paragraph (6)(C), a management conference
				convened under this section shall submit to the Administrator an update of the
				plan that reflects, to the maximum extent practicable, the results of the
				program evaluation.
							(B)Approval of
				updatesNot later than 120 days after the date on which a
				management conference submits to the Administrator an updated comprehensive
				conservation and management plan under subparagraph (A), and after providing
				for public review and comment, the Administrator shall approve the updated
				plan, if the Administrator determines that the updated plan meets the
				requirements of this section.
							(8)Probationary
				statusThe Administrator may consider a management conference
				convened under this section to be in probationary status, if the management
				conference has not received approval for an updated comprehensive conservation
				and management plan under paragraph (7)(B) on or before the last day of the
				5-year period beginning on the date on which the Administrator makes an
				evaluation of the plan available to the public under paragraph
				(6)(C).
						.
			(d)Federal
			 AgenciesSection 320 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1330) is amended—
				(1)by redesignating
			 subsections (g), (h), (i), (j), and (k) as subsections (h), (i), (j), (k), and
			 (m), respectively; and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Federal
				Agencies
							(1)Activities
				conducted within estuaries with approved plansAfter approval of
				a comprehensive conservation and management plan by the Administrator, any
				Federal action or activity affecting the estuary shall be conducted, to the
				maximum extent practicable, in a manner consistent with the plan.
							(2)Coordination and
				cooperation
								(A)In
				generalThe Secretary of the Army (acting through the Chief of
				Engineers), the Administrator of the National Oceanic and Atmospheric
				Administration, the Director of the United States Fish and Wildlife Service,
				the Secretary of the Department of Agriculture, the Director of the United
				States Geological Survey, the Secretary of the Department of Transportation,
				the Secretary of the Department of Housing and Urban Development, and the heads
				of other appropriate Federal agencies, as determined by the Administrator,
				shall, to the maximum extent practicable, cooperate and coordinate activities,
				including monitoring activities, related to the implementation of a
				comprehensive conservation and management plan approved by the
				Administrator.
								(B)Lead
				coordinating agencyThe Environmental Protection Agency shall
				serve as the lead coordinating agency under this paragraph.
								(3)Consideration of
				plans in agency budget requestsIn making an annual budget
				request for a Federal agency referred to in paragraph (2), the head of such
				agency shall consider the responsibilities of the agency under this section,
				including under comprehensive conservation and management plans approved by the
				Administrator.
							(4)MonitoringThe
				heads of the Federal agencies referred to in paragraph (2) shall collaborate on
				the development of tools and methodologies for monitoring the ecological health
				and water quality conditions of estuaries covered by a management conference
				convened under this
				section.
							.
				(e)Grants
				(1)In
			 generalSubsection (h) (as redesignated by subsection (d)) of
			 section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is
			 amended—
					(A)in paragraph (1),
			 by striking other public and all that follows before the period
			 at the end and inserting and other public or nonprofit private agencies,
			 institutions, and organizations; and
					(B)by adding at the
			 end the following:
						
							(4)Effects of
				probationary status
								(A)Reductions in
				grant amountsThe Administrator shall reduce, by an amount to be
				determined by the Administrator, grants for the implementation of a
				comprehensive conservation and management plan developed by a management
				conference convened under this section, if the Administrator determines that
				the management conference is in probationary status under subsection
				(f)(8).
								(B)Termination of
				management conferencesThe Administrator shall terminate a
				management conference convened under this section, and cease funding for the
				implementation of the comprehensive conservation and management plan developed
				by the management conference, if the Administrator determines that the
				management conference has been in probationary status for 2 consecutive
				years.
								.
					(2)Conforming
			 amendmentSection 320(i) the Federal Water Pollution Control Act
			 (as redesignated by subsection (d)) is amended by striking subsection
			 (g) and inserting subsection (h).
				(f)Authorization of
			 AppropriationsSection 320 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1330) (as redesignated by subsection (d)) is amended by striking
			 subsection (j) and inserting the following:
				
					(j)Authorization of
				Appropriations
						(1)In
				generalThere is authorized to be appropriated to the
				Administrator $35,000,000 for each of fiscal years 2012 through 2017
				for—
							(A)expenses relating
				to the administration of management conferences by the Administrator under this
				section, except that such expenses shall not exceed 5 percent of the amount
				appropriated under this subsection;
							(B)making grants
				under subsection (h); and
							(C)monitoring the
				implementation of a conservation and management plan by the management
				conference, or by the Administrator in any case in which the conference has
				been terminated.
							(2)AllocationsOf
				the sums authorized to be appropriated under this subsection, the Administrator
				shall provide at least 80 percent per fiscal year for the development,
				implementation, and monitoring of each conservation and management plan
				eligible for grant assistance under subsection
				(h).
						.
			(g)ResearchSection
			 320(k)(1)(A) of the Federal Water Pollution Control Act (as redesignated by
			 subsection (d)) is amended—
				(1)by striking
			 paramenters and inserting parameters; and
				(2)by inserting
			 (including monitoring of both pathways and ecosystems to track the
			 introduction and establishment of nonnative species) before , to
			 provide the Administrator.
				(h)National Estuary
			 Program EvaluationSection 320 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330) is amended by inserting after subsection (k) (as
			 redesignated by subsection (d)) the following:
				
					(l)National Estuary
				Program Evaluation
						(1)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator shall complete
				an evaluation of the national estuary program established under this
				section.
						(2)Specific
				assessmentsIn conducting an evaluation under this subsection,
				the Administrator shall—
							(A)assess the
				effectiveness of the national estuary program in improving water quality,
				natural resources, and sustainable uses of the estuaries covered by management
				conferences convened under this section;
							(B)identify best
				practices for improving water quality, natural resources, and sustainable uses
				of the estuaries covered by management conferences convened under this section,
				including those practices funded through the use of technical assistance from
				the Environmental Protection Agency and other Federal agencies;
							(C)assess the reasons
				why the best practices described in subparagraph (B) resulted in the
				achievement of program goals;
							(D)identify any
				redundant requirements for reporting by recipients of a grant under this
				section; and
							(E)develop and
				recommend a plan for eliminating any redundancies.
							(3)ReportIn
				completing an evaluation under this subsection, the Administrator shall issue a
				report on the results of the evaluation, including the findings and
				recommendations of the Administrator.
						(4)AvailabilityThe
				Administrator shall make a report issued under this subsection available to
				management conferences convened under this section and the public, including
				through publication in the Federal Register and on the
				Internet.
						.
			(i)Convening of
			 ConferenceSection 320(a)(2) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(a)(2)) is amended—
				(1)by striking
			 (2) CONVENING OF
			 CONFERENCE.— and all that follows through In
			 any case and inserting the following:
					
						(2)Convening of
				conferenceIn any case
						;
				and
				(2)by striking
			 subparagraph (B).
				(j)Great Lakes
			 EstuariesSection 320(m) of the Federal Water Pollution Control
			 Act (as redesignated by subsection (d)) is amended by striking the subsection
			 designation and all that follows through and those portions of
			 tributaries and inserting the following:
				
					(m)DefinitionsIn
				this section, the terms estuary and estuarine zone
				have the meanings given the terms in section 104(n)(4), except that—
						(1)the term
				estuary also includes near coastal waters and other bodies of
				water within the Great Lakes that are similar in form and function to the
				waters described in the definition of estuary in section
				104(n)(4); and
						(2)the term
				estuarine zone also includes—
							(A)waters within the
				Great Lakes described in paragraph (1) and transitional areas from such waters
				that are similar in form and function to the transitional areas described in
				the definition of estuarine zone in section 104(n)(4);
							(B)associated aquatic
				ecosystems; and
							(C)those portions of
				tributaries
							.
			
	
		1.Short titleThis Act may be cited as the
			 Clean Estuaries Act of
			 2011.
		2.National estuary program
			 amendments
			(a)Purposes of
			 Conference
				(1)Development of
			 comprehensive conservation and management plansSection 320(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1330(b)) is amended by
			 striking paragraph (4) and inserting the following:
					
						(4)develop and submit to the
				Administrator a comprehensive conservation and management plan that—
							(A)identifies the estuary
				and the associated upstream waters of the estuary to be addressed by the plan,
				with consideration given to hydrological boundaries;
							(B)recommends priority
				protection, conservation, and corrective actions and compliance schedules that
				address point and nonpoint sources of pollution—
								(i)to restore and maintain
				the chemical, physical, and biological integrity of the estuary,
				including—
									(I)restoration and
				maintenance of water quality, including wetlands and natural hydrological
				flows;
									(II)a resilient and diverse
				indigenous population of shellfish, fish, and wildlife; and
									(III)recreational activities
				in the estuary; and
									(ii)to ensure that the
				designated uses of the estuary are protected;
								(C)(i)identifies healthy
				and impaired watershed components, including significant adverse impacts to the
				estuary outside the area addressed by the plan that could affect the water
				quality and ecological integrity of the estuary, and the sources of those
				adverse impacts, by carrying out integrated assessments that include
				assessments of—
									(I)aquatic habitat and
				biological integrity;
									(II)water quality;
				and
									(III)natural hydrological
				flows; and
									(ii)provides the applicable
				Federal or State authority with information on any identified adverse impacts
				and the sources of those adverse impacts;
								(D)considers current and
				future sustainable commercial activities in the estuary;
							(E)addresses the impacts of
				the changing climate on the estuary, including—
								(i)the identification and
				assessment of vulnerabilities in the estuary;
								(ii)the development and
				implementation of adaptation strategies; and
								(iii)the potential impacts
				of changes in sea level on estuarine water quality, estuarine habitat, and
				infrastructure located in the estuary;
								(F)increases public
				education and awareness with respect to—
								(i)the ecological health of
				the estuary;
								(ii)the water quality
				conditions of the estuary; and
								(iii)ocean, estuarine, land,
				and atmospheric connections and interactions;
								(G)includes performance
				measures and goals to track implementation of the plan; and
							(H)includes a coordinated
				monitoring strategy for Federal, State, and local governments and other
				entities.
							.
				(2)Monitoring and making
			 results availableSection 320(b) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(b)) is amended by striking paragraph (6) and
			 inserting the following:
					
						(6)monitor (and make results
				available to the public regarding)—
							(A)water quality conditions
				in the estuary and the associated upstream waters of the estuary identified
				under paragraph (4)(A);
							(B)watershed and habitat
				conditions that relate to the ecological health and water quality conditions of
				the estuary; and
							(C)the effectiveness of
				actions taken pursuant to the comprehensive conservation and management plan
				developed for the estuary under this
				subsection;
							.
				(3)Information and
			 educational activitiesSection 320(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330(b)) is amended—
					(A)by redesignating
			 paragraph (7) as paragraph (8); and
					(B)by inserting after
			 paragraph (6) the following:
						
							(7)provide information and
				educational activities on the ecological health and water quality conditions of
				the estuary;
				and
							.
					(4)Conforming
			 amendmentThe sentence following section 320(b)(8) of the Federal
			 Water Pollution Control Act (as so redesignated) (33 U.S.C. 1330(b)(8)) is
			 amended by striking paragraph (7) and inserting paragraph
			 (8).
				(b)Members of Conference;
			 Collaborative Processes
				(1)Members of
			 conferenceSection 320(c)(5) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(c)(5)) is amended by inserting
			 not-for-profit organizations, after
			 institutions,.
				(2)Collaborative
			 processesSection 320(d) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1330(d)) is amended—
					(A)by striking
			 (d) and all that follows through In developing
			 and inserting the following:
						
							(d)Use of Existing Data
				and Collaborative Processes
								(1)Use of existing
				dataIn developing
								;
				and
					(B)by adding at the end the
			 following:
						
							(2)Use of collaborative
				processesIn updating a plan under subsection (f)(4) or
				developing a new plan under subsection (b), a management conference shall make
				use of collaborative processes—
								(A)to ensure equitable
				inclusion of affected interests;
								(B)to engage with members of
				the management conference, including through—
									(i)the use of
				consensus-based decision rules; and
									(ii)assistance from
				impartial facilitators, as appropriate;
									(C)to ensure relevant
				information, including scientific, technical, and cultural information, is
				accessible to members;
								(D)to promote accountability
				and transparency by ensuring members are informed in a timely manner of—
									(i)the purposes and
				objectives of the management conference; and
									(ii)the results of an
				evaluation conducted under subsection (f)(6);
									(E)to identify the roles and
				responsibilities of members—
									(i)in the management
				conference proceedings; and
									(ii)in the implementation of
				the plan; and
									(F)to seek resolution of
				conflicts or disputes as
				necessary.
								.
					(c)Administration of
			 PlansSection 320 of the Federal Water Pollution Control Act (33
			 U.S.C. 1330) is amended by striking subsection (f) and inserting the
			 following:
				
					(f)Administration of
				Plans
						(1)ApprovalNot
				later than 120 days after the date on which a management conference submits to
				the Administrator a comprehensive conservation and management plan under this
				section, and after providing for public review and comment, the Administrator
				shall approve the plan, if—
							(A)the Administrator
				determines that the plan meets the requirements of this section; and
							(B)each affected Governor
				concurs.
							(2)Completeness
							(A)In
				generalIf the Administrator determines that a plan is incomplete
				under paragraph (1) or (7), the Administrator shall—
								(i)provide the management
				conference with written notification of the basis of that finding; and
								(ii)allow the management
				conference to resubmit a revised plan that addresses, to the maximum extent
				practicable, the comments contained in the written notification of the
				Administrator described in clause (i).
								(B)ResubmissionIf
				the Administrator determines that a revised plan submitted under subparagraph
				(A)(ii) remains incomplete under paragraph (1) or (7), the Administrator shall
				allow the management conference to resubmit a revised plan in accordance with
				subparagraph (A).
							(C)Scope of
				reviewIn determining whether to approve a comprehensive
				conservation and management plan under paragraph (1) or (7), the
				Administrator—
								(i)shall limit the scope of
				review to a determination of whether the plan meets the minimum requirements of
				this section; and
								(ii)may not impose, as a
				condition of approval, any additional requirements.
								(3)Failure of the
				Administrator to respondIf, by the date that is 120 days after
				the date on which a plan is submitted or resubmitted under paragraph (1), (2),
				or (7) the Administrator fails to respond to the submission or resubmission in
				writing, the plan shall be considered approved.
						(4)Failure to submit a
				planIf, by the date that is 3 years after the date on which a
				management conference is convened, that management conference fails to submit a
				comprehensive conservation and management plan or to secure approval for the
				comprehensive conservation and management plan under this subsection, the
				Administrator shall terminate the management conference convened under this
				section.
						(5)Implementation
							(A)In
				generalOn the approval of a comprehensive conservation and
				management plan under this section, the plan shall be implemented.
							(B)Use of authorized
				amountsAmounts authorized to be appropriated under titles II and
				VI and section 319 may be used in accordance with the applicable requirements
				of this Act to assist States with the implementation of a plan approved under
				paragraph (1).
							(6)Evaluation
							(A)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator shall carry out
				an evaluation of the implementation of each comprehensive conservation and
				management plan developed under this section to determine the degree to which
				the goals of the plan have been met.
							(B)Review and comment by
				management conferenceIn completing an evaluation under
				subparagraph (A), the Administrator shall submit the results of the evaluation
				to the appropriate management conference for review and comment.
							(C)Report
								(i)In
				generalIn completing an evaluation under subparagraph (A), and
				after providing an opportunity for a management conference to submit comments
				under subparagraph (B), the Administrator shall issue a report on the results
				of the evaluation, including the findings and recommendations of the
				Administrator and any comments received from the management conference.
								(ii)Availability to
				publicThe Administrator shall make a report issued under this
				subparagraph available to the public, including through publication in the
				Federal Register and on the Internet.
								(D)Special rule for new
				plansNotwithstanding subparagraph (A), if a management
				conference submits a new comprehensive conservation and management plan to the
				Administrator after the date of enactment of this paragraph, the Administrator
				shall complete the evaluation of the implementation of the plan required by
				subparagraph (A) not later than 5 years after the date of such submission and
				every 5 years thereafter.
							(7)Updates
							(A)RequirementNot
				later than 18 months after the date on which the Administrator makes an
				evaluation of the implementation of a comprehensive conservation and management
				plan available to the public under paragraph (6)(C), a management conference
				convened under this section shall submit to the Administrator an update of the
				plan that reflects, to the maximum extent practicable, the results of the
				program evaluation.
							(B)Approval of
				updatesNot later than 120 days after the date on which a
				management conference submits to the Administrator an updated comprehensive
				conservation and management plan under subparagraph (A), and after providing
				for public review and comment, the Administrator shall approve the updated
				plan, if the Administrator determines that the updated plan meets the
				requirements of this section.
							(8)Probationary
				statusThe Administrator may consider a management conference
				convened under this section to be in probationary status, if the management
				conference has not received approval for an updated comprehensive conservation
				and management plan under paragraph (7)(B) on or before the last day of the
				5-year period beginning on the date on which the Administrator makes an
				evaluation of the plan available to the public under paragraph
				(6)(C).
						.
			(d)Federal
			 AgenciesSection 320 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1330) is amended—
				(1)by redesignating
			 subsections (g), (h), (i), (j), and (k) as subsections (h), (i), (j), (k), and
			 (m), respectively; and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Federal
				Agencies
							(1)Activities conducted
				within estuaries with approved plansAfter approval of a
				comprehensive conservation and management plan by the Administrator, any
				Federal action or activity affecting the estuary shall be conducted, to the
				maximum extent practicable, in a manner consistent with the plan.
							(2)Coordination and
				cooperation
								(A)In
				generalThe Secretary of the Army (acting through the Chief of
				Engineers), the Administrator of the National Oceanic and Atmospheric
				Administration, the Director of the United States Fish and Wildlife Service,
				the Secretary of the Department of Agriculture, the Director of the United
				States Geological Survey, the Secretary of the Department of Transportation,
				the Secretary of the Department of Housing and Urban Development, and the heads
				of other appropriate Federal agencies, as determined by the Administrator,
				shall, to the maximum extent practicable, cooperate and coordinate activities,
				including monitoring activities, related to the implementation of a
				comprehensive conservation and management plan approved by the
				Administrator.
								(B)Lead coordinating
				agencyThe Environmental Protection Agency shall serve as the
				lead coordinating agency under this paragraph.
								(3)Consideration of plans
				in agency budget requestsIn making an annual budget request for
				a Federal agency referred to in paragraph (2), the head of such agency shall
				consider the responsibilities of the agency under this section, including under
				comprehensive conservation and management plans approved by the
				Administrator.
							(4)MonitoringThe
				heads of the Federal agencies referred to in paragraph (2) shall collaborate on
				the development of tools and methodologies for monitoring the ecological health
				and water quality conditions of estuaries covered by a management conference
				convened under this
				section.
							.
				(e)Grants
				(1)In
			 generalSubsection (h) (as redesignated by subsection (d)) of
			 section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330) is
			 amended—
					(A)in paragraph (1), by
			 striking other public and all that follows before the period at
			 the end and inserting and other public or nonprofit private agencies,
			 institutions, and organizations; and
					(B)by adding at the end the
			 following:
						
							(4)Effects of probationary
				status
								(A)Reductions in grant
				amountsThe Administrator shall reduce, by an amount to be
				determined by the Administrator, grants for the implementation of a
				comprehensive conservation and management plan developed by a management
				conference convened under this section, if the Administrator determines that
				the management conference is in probationary status under subsection
				(f)(8).
								(B)Termination of
				management conferencesThe Administrator shall terminate a
				management conference convened under this section, and cease funding for the
				implementation of the comprehensive conservation and management plan developed
				by the management conference, if the Administrator determines that the
				management conference has been in probationary status for 2 consecutive
				years.
								.
					(2)Conforming
			 amendmentSection 320(i) the Federal Water Pollution Control Act
			 (as redesignated by subsection (d)) is amended by striking subsection
			 (g) and inserting subsection (h).
				(f)Authorization of
			 AppropriationsSection 320 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1330) (as redesignated by subsection (d)) is amended by striking
			 subsection (j) and inserting the following:
				
					(j)Authorization of
				Appropriations
						(1)In
				generalThere is authorized to be appropriated to the
				Administrator $35,000,000 for each of fiscal years 2012 through 2017
				for—
							(A)expenses relating to the
				administration of grants by the Administrator under this section, including the
				award and oversight of grants, except that such expenses shall not exceed 5
				percent of the amount appropriated under this subsection;
							(B)making grants under
				subsection (h); and
							(C)monitoring the
				implementation of a conservation and management plan by the management
				conference, or by the Administrator in any case in which the conference has
				been terminated.
							(2)AllocationsThe
				Administrator shall provide at least 80 percent of the amounts appropriated
				under this subsection per fiscal year for the development, implementation, and
				monitoring of each conservation and management plan eligible for grant
				assistance under subsection (h).
						(3)RequirementThe
				Administrator shall include in the annual budget request of the Environmental
				Protection Agency a clear description of the amounts requested by the
				Administrator to make grants under paragraph
				(1)(B).
						.
			(g)ResearchSection
			 320(k)(1)(A) of the Federal Water Pollution Control Act (as redesignated by
			 subsection (d)) is amended—
				(1)by striking
			 paramenters and inserting parameters; and
				(2)by inserting
			 (including monitoring of both pathways and ecosystems to track the
			 introduction and establishment of nonnative species) before , to
			 provide the Administrator.
				(h)National Estuary
			 Program EvaluationSection 320 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330) is amended by inserting after subsection (k) (as
			 redesignated by subsection (d)) the following:
				
					(l)National Estuary
				Program Evaluation
						(1)In
				generalNot later than 5 years after the date of enactment of
				this paragraph, and every 5 years thereafter, the Administrator shall complete
				an evaluation of the national estuary program established under this
				section.
						(2)Specific
				assessmentsIn conducting an evaluation under this subsection,
				the Administrator shall—
							(A)assess the effectiveness
				of the national estuary program in improving water quality, natural resources,
				and sustainable uses of the estuaries covered by management conferences
				convened under this section;
							(B)identify best practices
				for improving water quality, natural resources, and sustainable uses of the
				estuaries covered by management conferences convened under this section,
				including those practices funded through the use of technical assistance from
				the Environmental Protection Agency and other Federal agencies;
							(C)assess the reasons why
				the best practices described in subparagraph (B) resulted in the achievement of
				program goals;
							(D)identify any redundant
				requirements for reporting by recipients of a grant under this section;
				and
							(E)develop and recommend a
				plan for eliminating any redundancies.
							(3)ReportIn
				completing an evaluation under this subsection, the Administrator shall issue a
				report on the results of the evaluation, including the findings and
				recommendations of the Administrator.
						(4)AvailabilityThe
				Administrator shall make a report issued under this subsection available to
				management conferences convened under this section and the public, including
				through publication in the Federal Register and on the
				Internet.
						.
			(i)Convening of
			 ConferenceSection 320(a)(2) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1330(a)(2)) is amended—
				(1)by striking (2)
			 CONVENING OF
			 CONFERENCE.— and all that follows through In
			 any case and inserting the following:
					
						(2)Convening of
				conferenceIn any case
						;
				and
				(2)by striking subparagraph
			 (B).
				(j)Great Lakes
			 EstuariesSection 320(m) of the Federal Water Pollution Control
			 Act (as redesignated by subsection (d)) is amended by striking the subsection
			 designation and all that follows through and those portions of
			 tributaries and inserting the following:
				
					(m)DefinitionsIn
				this section, the terms estuary and estuarine zone
				have the meanings given the terms in section 104(n)(4), except that—
						(1)the term
				estuary also includes near coastal waters and other bodies of
				water within the Great Lakes that are similar in form and function to the
				waters described in the definition of estuary in section
				104(n)(4); and
						(2)the term estuarine
				zone also includes—
							(A)waters within the Great
				Lakes described in paragraph (1) and transitional areas from such waters that
				are similar in form and function to the transitional areas described in the
				definition of estuarine zone in section 104(n)(4);
							(B)associated aquatic
				ecosystems; and
							(C)those portions of
				tributaries
							.
			
	
		July 28, 2011
		Reported with an amendment
	
